Taeiajferro, J.
This case is before the Court, on a motion to dismiss. The plaintiff brought a petitory action against Rappelge, to recover six squares of ground lying within the city limits. Subsequently by amended petitions, he caused fu-st, Mrs. McCormick, and afterwards Giraud, to be made parties defendants to the suit. He sues the first two for six squares of ground, and the third, Giraud, for one of the six squares. Giraud called Mrs. Ann Hook, Gaston de Pontalba and Alfred de Pontalba in warranty.
Pending the delays to call in the warrantors the plaintiff took judgment final against Rappelge alone. Prom this judgment Giraud took an appeal.
The plaintiff and appellee moves to dismiss the appeal, on the grounds:
1. That the appellant has no interest in the judgment appealed from, and has not been aggrieved by it.
2. That the appellant has not made his co-defendant, Rappelge, and his warrantors, parties to the appeal.
We are of opinion that the appellant was not required to make his co-defendant and warrantors parties, as we do not see what interest they can have in the judgment being maintained.
Nor is it clear that the appellant himself has any interest in, or that his rights are affected by the judgment rendered against his co-defendant, Rappelge. The appellant is not a party to that judgment. It determines only that the plaintiff is owner as against- Rappelge. The appellant, it seems, would lose nothing, if the judgment against Rappelge were maintained, and gain nothing by its reversal.
The appellee prays damages for a frivolous appeal. The judgment appealed from is not what is termed a money judgment, and damages cannot be allowed. C. P. Art. 907.
It is therefore ordered that the appeal be dismissed, at the costs of appellant. l.N-S. 4 N. S. 342. 2 Rob. 391.